Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the Amendment to U.S. Patent application 16227896, filed on 11/16/2020. This application was originally filed on 12/20/2018.  This application is a continuation of application 14444242 now U.S. Patent 10,216,350. U.S. Patent Application 14444242 claims foreign priority Korean Patent Application KR10-2013-0089014 filed on 7/26/2013.
	This action is made final.
Claims 1-15 are pending in this case. Claims 1 and 12 are independent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,956,562 (O’Hara), as disclosed by applicant in the IDS mailed on 12/202018, and in view of 20130082965(Wada).

1. (Currently Amended) A method of operating an electronic device, the method comprising: 
displaying, on a touch screen of the electronic device, (See O’Hara Column 1 lines 49-64.)
an image, including at least one object area, as a home screen, wherein each of the at least one object area set as an icon corresponding to an application stored in the electronic device; (See O’Hara at Column 3 lines 5-11 where disclosed is an icon on an icon screen and an icon associated with a particular application in the operating system of the device. The icon screen is held to teach the limitations of a home or launch screen. The icons are held to teach the limitation of active input areas set as icons.)
obtaining, via the touch screen, a user input; (See O’Hara at Column 3 lines 12-17 where user input is disclosed.)
identifying whether the user input is a handwriting input; (See O’Hara at Column 3 lines 24-34 where distinguishing writing from a tap is disclosed.)
in response to identifying that the user input is the handwriting input, identifying at least one text based on the handwriting input; and performing a function of the application corresponding to the at least one object area where the user input is input, based on the at least one text. (See O’Hara at Column 4 lines 1-10 where disclosed is the determination that the user has written a letter “O” over an application and the system responds by presenting options related to the application on the display. This is held to teach the claimed limitation by identifying and handwritten input of “O” and in response performing the function of presenting other options for the application on the display. Without further description of the process of a user input designating a portion 
 identifying a function that can be executed by the application based on the at least one text; and  (O’Hara states at Column 3 lines 5-17, specifically discussing the limitations illustrated in Fig. 3,  that “user input may [] control logical decisions within the software application program by the operating system.” 
See Column 3 line 62 through Column 4 line 10. The example in Fig. 4 of O’Hara is described, where different input representing letters, which teaches the limitation of text, is utilized to make the same program icon perform different functions through the writing of different letters. (i.e. b makes beams and o other functions)).

O’Hara may not specifically disclose that the icon in question is set as an area corresponding to an application based on a first user input or  identifying an application corresponding to an object area among the at least one object area where the second user input is input, 
Wada discloses this limitation(See Wada at [0054] and [0087] where it is disclosed that applications are previously installed and that icons are “previously associated” with this installation. This means that the icons themselves teach the limitation of an object input area previously associated with an application. )
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine the teaching of Wada and with O’Hara. The two are analogous to the Applicant’s invention in that both are input interfaces. The motivation to do so would have been that the description in Wada is 

2. O’Hara discloses the limitations of Claim 1.
O’Hara discloses a limitation further comprising: identifying the at least one object area where the user input is input; and performing the application corresponding to the at least one object area. (See O’Hara at Column 3 lines 5-11 where the icon is disclosed as an area where user touch input is received. See O’Hara at Column 3 line 64 - Column 4 lines 10 where disclosed is the performance of the application according to various inputs. Deletion of the application as disclosed in this section constitutes “performing the application” corresponding to the application area.)

3. O’Hara discloses the limitations of Claim 1.
O’Hara discloses a limitation further comprising: in response to identifying that the user input is not the handwriting input, performing the application corresponding to the at least one object area where the user input is input. (See O’Hara at Column 3 line 64 - Column 4 lines 10 where disclosed is a single tap, which is held not to constitute handwriting, launches the underlying application represented by the icon.)

4. O’Hara discloses the limitations of Claim 1.
O’Hara discloses a limitation wherein the function is identified among a plurality of functions of the application based on the at least one text. (See O’Hara at Column 3 line 


12. (Currently Amended) An electronic device comprising: a touch screen; and 
at least one processor configured to: (See O’Hara Column 1 lines 49-64.)
display, on the touch screen, an image, including at least one object area, as a home screen, wherein each of the at least one object area set as an icon corresponding to an application stored in the electronic device (See O’Hara at Column 3 lines 5-11 where disclosed is an icon on an icon screen and an icon associated with a particular application in the operating system of the device. The icon screen is held to teach the limitations of a home or launch screen. The icons are held to teach the limitation of active input areas set as icons.)
, obtain, via the touch screen, a user input, (See O’Hara at Column 3 lines 12-17 where user input is disclosed.)
identify whether the user input is a handwriting input, (See O’Hara at Column 3 lines 24-34 where distinguishing writing from a tap is disclosed.)
in response to identifying that the user input is the handwriting input, identify at least one text based on the handwriting input, and perform a function of the application corresponding to the at least one object area where the user input is input, based on the at least one text. (See O’Hara at Column 4 lines 1-10 where disclosed is the determination that the user has written a letter “O” over an application and the system 
 identifying a function that can be executed by the application based on the at least one text; and  (O’Hara states at Column 3 lines 5-17, specifically discussing the limitations illustrated in Fig. 3,  that “user input may [] control logical decisions within the software application program by the operating system.” 
See Column 3 line 62 through Column 4 line 10. The example in Fig. 4 of O’Hara is described, where different input representing letters, which teaches the limitation of text, is utilized to make the same program icon perform different functions through the writing of different letters. (i.e. b makes beams and o other functions)).

O’Hara may not specifically disclose that the icon in question is set as an area corresponding to an application based on a first user input or  identifying an application corresponding to an object area among the at least one object area where the second user input is input, 
Wada discloses this limitation(See Wada at [0054] and [0087] where it is disclosed that applications are previously installed and that icons are “previously associated” with this installation. This means that the icons themselves teach the limitation of an object input area previously associated with an application. )
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine the teaching of Wada and with O’Hara. The two are analogous to the Applicant’s invention in that both are input 

13. O’Hara discloses the limitations of Claim 12. 
wherein the at least one processor is further configured to: identify the at least one object area where the user input is input, and perform the application corresponding to the at least one object area where the user input is input. (See O’Hara at Column 3 lines 5-11 where the icon is disclosed as an area where user touch input is received. See O’Hara at Column 3 line 64 - Column 4 lines 10 where disclosed is the performance of the application according to various inputs. Deletion of the application as disclosed in this section constitutes “performing the application” corresponding to the application area.)

14. O’Hara discloses the limitations of Claim 12.
 wherein the at least one processor is further configured to perform the application corresponding to the at least one object area where the user input is input in response to identifying that the user input is not the handwriting input. (See O’Hara at Column 3 line 64 - Column 4 lines 10 where disclosed is a single tap, which is held not to constitute handwriting, launches the underlying application represented by the icon.)

15. O’Hara discloses the limitations of Claim 12. 
the function is identified among a plurality of functions of the application based on the at least one text. (See O’Hara at Column 3 line 64 - Column 4 lines 10 where disclosed is the performance of the application according to various inputs. Drawing an “O” presents options, which is held to represent at least one text.)
 

Claim 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara in view of Wada, and in further view of 20080174568 (Kim).

5. O’Hara discloses the limitations of Claim 1.

O’Hara and Wada do not disclose a limitation wherein when the application is a web search application, the function includes a web search function using the at least one text as a keyword. 
Kim discloses this limitation (See Kim at [0010] where a search application is fed a search term based on handwritten input. See also Kim at [0051] where a web browser is described as a potential application.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine O’Hara and Kim. The two are analogous to the Applicant’s invention in that both relate to sending handwritten input into applications. The motivation to use icons as a means of directing text input into the applications, as taught by O’Hara, in Kim would have been helping user to accomplish their goal within an application by making fewer selection and inputs as taught by O’Hara at Column 1 lines 30-45.

6. O’Hara and Wada disclose the limitations of Claim 1.
Kim discloses a limitation wherein, when the application is a contact application, the function includes a contact search function using the at least one text as a keyword. (See Kim at [0083] where disclosed is a “phonebook searcher” which implies searching a list of numbers based on some criteria. Searching by a name text in this context would have been obvious to try, per MPEP §2143)

7. O’Hara and Wada disclose the limitations of Claim 1.
wherein, when the application is a voice call application or a message application, the function includes a voice call function or a message sending function to a contact corresponding to the at least one text. (See Kim at [0080] where the material written by hand is intended to be sent “to a friend.” See also Kim [0083] where disclosed is an “SMS Transmission.”) 

8. O’Hara and Wada disclose the limitations of Claim 1.
Kim discloses wherein, when the application is a calendar application, the function includes a schedule search function or a schedule creation function using the at least one text as a keyword. (See Kim at [0010] where disclosed is both a scheduling application and a schedule application for “storing information.” See also Kim at [0051] where a utilized applications may include “applications for searching data stored at the memory.” This directly implies the searching of the schedule.)

9. O’Hara and Wada disclose the limitations of Claim 1.
Kim discloses wherein, when the application is a clock application, the function includes an alarm function or a timer function using the at least one text. (See Kim at [0059] where disclosed is a clock application. See Kim at [0096] where a wake-up call is disclosed.)

10. O’Hara and Wada disclose the limitations of Claim 1.
Kim discloses a limitation wherein, when the application is a camera application, the function includes a camera function or a video recording function using the at least one text.  (See also Kim at [0051] where a utilized applications may include “an application for operating a camera.”)

11. O’Hara and Wada disclose the limitations of Claim 1.
Kim discloses a limitation wherein, when the application is a music play application, the function includes a play function or a play end function using the at least one text. (See Kim at [0099] where a play function is disclosed.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
Independent Claims 1 and 12
It is posited by Applicant on pages 5 and 6 of the Applicant Remarks submitted on 11/16/2020 (“the Remarks) that O’Hara does not teach the limitation of a function that can be executed by the application corresponding to at least one text. O’Hara states at Column 3 lines 5-17, specifically discussing the limitations illustrated in Fig. 3,  that “user input may [] control logical decisions within the software application program by the operating system.” The fact that the operating system is involved does not minimize that these controls affect the functioning of the program itself. Now consider Column 3 line 62 through Column 4 line 10. The example in Fig. 4 of O’Hara is described, where different input representing letters, which teaches the limitation of text, is utilized to make the same program icon perform different functions through the writing of different letters. (i.e. b makes beams and o other functions). Even if the Applicant’s explanation overcame the art on an anticipation basis, the same argument would not likely prevail against obviousness. A person of ordinary skill in the art at the time of filing may be a programmer, so an ordinary user would certainly qualify. A user, having experienced the ease of entering a letter on top of an icon to choose a specific function related to an OS function for that application would no doubt begin to ask if he/she could utilize functions within the program with the same functionality, because the distinction between beaming being an OS function and sending an e-mail to a specific person 
Claim 12 is similar in scope to Claim 1 and remains rejected for the same reasons.

	The claims depending from independent Claims 1 and 12 cannot therefore be deemed allowable based solely on their dependence from Claims 1 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
3/4/2021


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175